Citation Nr: 1611047	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-23 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the decedent's death.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

Of record, the decedent served in the Army National Guard of Illinois from March 1967 to April 1971 with active duty for training (ACDUTRA) from March 13, 1967 to July 15, 1967, and active duty from April 7, 1968 to April 11, 1968.  The appellant is the decedent's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required to ensure that there is a complete record upon which to decide the appeal of service connection for the cause of the decedent's death.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

During the decedent's lifetime, service connection was not established for any disability.  His death certificate reflects that he died in April 2006; the immediate cause of his death was amyotrophic lateral sclerosis (ALS).  In this case, there is no question as to whether ALS substantially or materially contributed to the decedent's death.  The medical evidence of record, to include the death certificate, demonstrates that diagnosed ALS caused his death. 

The appellant does not assert that service connection for cause of the decedent's death should be granted on a direct basis, as the decedent's service treatment records reflect no neurological problems or complaints, and the appellant does not allege that the ALS began in service.  The record establishes that the decedent was first diagnosed with ALS decades after service in May 2004, after initially presenting in 2001 with left foot drop.  In this case, the appellant contends that the cause of the decedent's death benefit should be granted on a presumptive basis, under the provisions set forth in 38 C.F.R. § 3.318 (2015).

Under 38 C.F.R. § 3.318, the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease.  38 C.F.R. § 3.318(a).  Service connection will not be established if, inter alia, the claimant did not have active, continuous service of 90 days or more.  38 C.F.R. § 3.318(b)(3).  As such, the issue upon which this matter turns is whether the decedent had continuous "active military, naval, or air service" of 90 days or more under the law, and is therefore a "veteran" entitled to compensation benefits.  38 U.S.C.A. § 101(2) (West 2014); 
38 C.F.R. § 3.1(d) (2015) (providing that, for VA purposes, a "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable").

"Active military, naval, or air service" includes active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of inactive duty for training (INACDUTRA) in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In short, without continuous "active military, naval, or air service," of 90 days or more, the decedent is not a "veteran" for VA compensation purposes, and the presumption of ALS does not apply.  See Bowers v. Shinseki, 26 Vet. App. 201 (2013).

According to the decedent's DD Form 214, the source of entry into the military was that he was ordered to ACDUTRA from March 13, 1967 to July 15, 1967.  A National Guard Bureau Report of Separation and Record of Service (NGB Form 22) reflects that the decedent enlisted in March 1967 with the Army National Guard of Illinois and was discharged in April 1971.  The NGB Form 22 also reveals that the Veteran had active duty service from April 7, 1968 to April 11, 1968, including Riot Duty, and was awarded the State of Illinois Active Duty Ribbon in 1968 and the State of Illinois Active Duty Silver Shield in 1970.

In the September 2011 Substantive Appeal, the appellant contended that the Veteran had at least three periods of active duty totaling two years, including during Martin Luther King Jr.'s assassination in April 1968, during the August 1968 Democratic Convention in Chicago, and during the one-year anniversary of the assassination of Martin Luther King Jr.  The period of active duty during Martin Luther King Jr.'s assassination (April 7, 1968 to April 11, 1968) is confirmed in the NGB Form 22.  The appellant also contends that the decedent was called to serve on active duty so often that he was awarded an early release from duty.  The appellant's contention is consistent with the NGB Form 22, which reveals that the Veteran was discharged by reason of early release.  In light of the appellant's contention indicating there are outstanding periods of unverified active service and considering the NGB Form 22 reflects receipt of the State of Illinois Active Duty Ribbon in 1968 and the State of Illinois Active Duty Silver Shield in 1970, the Board finds that a remand is necessary in order for VA to attempt to obtain the decedent's complete service personnel records and try to verify all periods of active service.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Research Center (NPRC) and/or other appropriate unit records depository and research agency and request the complete service personnel records of the decedent.  Specifically, request verification of all dates the decedent served on active duty (in addition to the already-verified period of active duty from April 7, 1968 to April 11, 1968).  Also, verify the decedent's dates of service in the Army National Guard of Illinois, to include the dates for each period of active duty, active duty for training, and inactive duty for training from March 1967 to April 1971, and prepare a summary of such dates.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. §  3.159(c)(2), continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action taken.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim of service connection for the cause of the decedent's death in light of all the evidence of record.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




